Willson, Judge.
1. Without reciting or commenting upon the evidence in this case, suffice it to say that in our opinion it is not of that satisfactory, evident and conclusive character which is required to authorize the denial of bail. (Tapolanck v. The State, 40 Texas, 160; Goss v. The State, 40 Texas, 520; Rogers v. The State, 1 Texas Ct. App., 187; Bill of Rights, sec. 11.)
2. There is no evidence in the record which directly informs us as to the capacity and ability of the applicant to give bail. We are without any proper guide by which to determine a reasonable amount of bail, with reference to the applicant’s pecuniary circumstances. We gather from the record, circumstantially, however, that applicant is a poor man, and, in fixing the the amount of his bail, we shall be governed by the rules prescribed in Article 296 of the Code of Criminal Procedure, in so far as we are enabled to do so by the record before us. In cases of this character, the- record should always furnish us with information as to the pecuniary circumstances of the accused. (Miller v. The State, 42 Texas, 309; Ex Parte Walker and Black, 3 Texas Ct. App., 668.)
3. We hold that the applicant is entitled to bail, and we order that the judgment of the court below refusing him bail be reversed, and that he be and is now admitted to bail in the sum of five hundred dollars, that amount, in our opinion, being reasonable under the evidence as presented to us in the record.

Reversed, and bail allowed.